Citation Nr: 1731801	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-48 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1986 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during active service. 

2.  The Veteran experienced a corroborated stressor event in service.

3.  The Veteran's PTSD is not associated with a corroborated in-service stressor event, and was not otherwise aggravated by such a corroborated stressor event.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided notice letters to the Veteran in January 2008 and February 2015.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   

VA has also satisfied its duty to assist the Veteran in the development of his claims.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records and VA treatment records with the claims file.  

Second, VA satisfied its duty to obtain adequate medical examinations.  VA provided the Veteran with a mental health examination in June 2008.  The June 2008 examination was adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims.  

II.  Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154 (b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3). 
In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Factual Background

The record contains December 2005 and September 2007 Nursing Ambulatory Care Notes that reflect that the Veteran's PTSD screening was negative. 

On an October 2007 Physician Note, the Veteran complained of recurrent dreams of an in-service ship accident which was causing him to experience sleep problems.  The examiner assessed possible PTSD and referred the Veteran to psychiatry.  

At a November 2007 Primary Care Behavioral Health Initial Visit Consultation, the Veteran reported an increase in PTSD symptomatology that was precipitated by his involvement in a motor vehicle accident approximately six months prior.  The Veteran indicated that he began to experience nightmares and unwanted thoughts and recollections during the day of the traumatic events he experienced during his service.  The Veteran reported being much more irritable and avoidant which was causing problems with his family life.  The Veteran denied any active suicidal ideations and reported symptoms of depressed mood.  The examiner noted that the Veteran's traumatic experiences met the Criteria for A, B, C, and D for PTSD.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 65. 

On a January 2008 Statement in Support of Claim, the Veteran's wife, R.R., reported that since the Veteran's car accident on May 7, 2007, the Veteran had not been sleeping well, if at all.  The Veteran's wife noted that the Veteran was experiencing a lot of dreams that prevented him from sleeping.  R.R. indicated that the Veteran experienced mood swings, irritability, and shortened temper.  

On an April 2008 PTSD Stressor/ AO worksheet, the Veteran's in-service stressor event of being on the flight deck of the USS Eisenhower when it collided with the Spanish bulk carrier Urduliz, was conceded. 

On a June 2008 VA Initial Evaluation for PTSD examination, the Veteran reported that he did not experience any combat.  The Veteran indicated that starting in May 2008, he began to notice anger problems and stress related to job situations.  The Veteran noted that he had a head-on car accident in May 2007 and that he experienced nightmares about the in-service shipwreck since the car accident.  The Veteran reported that he experienced sleep problems, nightmares, and irritability.  The examiner diagnosed the Veteran with Adjustment Disorder with Depressed Mood and Anxiety (secondary to the family strife and other recent stressors) and PTSD and assigned a GAF score of 65.  The examiner opined that the Veteran's PTSD was less likely than not related to his in-service stressor of being onboard the USS Eisenhower during a shipwreck.  The examiner stated that the Veteran's PTSD more likely relates to his significant childhood trauma which he repressed over many years, as well as some impact of his very tense and stressful experiences while working as a security contractor in Iraq.  

In a May 2009 Notice of Disagreement, the Veteran reported that he had triggers that created flashbacks of the ship and he did not recall having nightmares as a child of him on the side of a ship manning the rails on an aircraft carrier as it collided with another ship in the bay.  The Veteran noted that the heavy trains that traveled behind his property, the smell of sodium chloride at work, and the smell of salt in pasta water triggered flashbacks of the ship.  

On a December 2009 VA Form 9, the Veteran reported that he went to his primary care provider after his motor vehicle accident to ask for sleeping pills due to the nightmares and flashbacks associated with the in-service stressor of the aircraft carrier crash. 

On an April 2010 VA Form 9, the Veteran reported experiencing nightmares and flashbacks associated with the in-service stressor of being on the USS Eisenhower during a shipwreck. 

In a December 2016 Statement in Support of Claim, the Veteran stated that a car accident in 2005-2006 brought on nightmares and flashbacks from being in the direct view of the accident of the ship hitting another anchored ship during service.  The Veteran reported that he experienced night sweats, nightmares, panic attacks.  The Veteran indicated that he experienced nightmares of being vaporized by nuclear weapons as a result of the in-service accident aboard a nuclear-powered aircraft carrier.  

IV.  Analysis 

The Veteran contends that he has PTSD as a result of a stressor event in active service.  The Veteran does not assert that he served in combat or that the PTSD is due to fear of hostile military or terrorist activity.

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The Veteran asserts that he has PTSD due to a stressor event in active service in 1988 when serving aboard the USS Eisenhower when it collided with the Spanish bulk carrier Urduliz, and the Veteran was on the flight deck.  The Board finds that the stressor event is corroborated.  The April 2008 PTSD Stressor/ AO worksheet, indicated that the Veteran's in-service stressor event of being on the flight deck of the USS Eisenhower when it collided with the Spanish bulk carrier Urduliz, was conceded.  The February 1990 National Transportation Safety Board Executive Summary confirmed the accident investigation.  The history reveals that USS Eisenhower, a nuclear-powered aircraft carrier was entering the harbor at Hampton Roads, Virginia.  The history further reveals that on August 29, 1988, at 08:20 hours, the USS Eisenhower struck the anchored Spanish bulk carrier, Urduliz, which was anchored adjacent to the Entrance Reach Channel, waiting for a berth at the coal loading piers at Lamberts Point, Norfolk, Virginia.  No one was injured. The Veteran's service personnel records show that the Veteran was aboard this ship at the time of the accident. 

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f). 

The weight of the competent and credible evidence shows that the Veteran does not have a diagnosis of PTSD in accordance with DSM that is due to a verified stressor event from the period of active service, but the weight of the evidence establishes that the Veteran's PTSD is more likely than not due to the Veteran's traumatic childhood and stressor events from that time period in his life, as well as some impact of his very tense and stressful experiences while working as a security contractor in Iraq, and not due to the stressor event during his period of active service.  

The Veteran was afforded a VA psychiatric examination in June 2008.  The VA examiner, a VA psychologist, concluded that the Veteran's diagnosis was Adjustment Disorder with Depressed Mood and Anxiety (secondary to the family strife and other recent stressors) and PTSD.  He reported that he witnessed a lot of domestic violence in the home and that his father was physically abusive towards him.  He shared that he was sexually abused by an older man in the third grade.  

The Veteran denied any personal mental health issues or treatment prior to the military.  He denied having any psychiatric treatment in the military.  

The June 2008 VA examiner opined that the PTSD was less likely related solely to the Veteran's claimed military stressor (conceded shipwreck aboard USS Eisenhower) and is more likely than not related to his significant childhood trauma which he repressed over many years, as well as some impact of his very tense and stressful experiences while working as a security contractor in Iraq.  

The weight of the competent and credible evidence shows that the Veteran does not have a diagnosis of PTSD in accordance with DSM due to the verified stressor event in active service.  The weight of the competent and credible evidence shows that the Veteran has a diagnosis of PTSD in accordance with DSM-IV and DSM-5 due to the stressor events from his childhood as well as some impact of his very tense and stressful experiences while working as a security contractor in Iraq and outside of active service. 

There is medical evidence of record which shows that the Veteran had a diagnosis of PTSD due to the in-service stressor event.  A November 2007 Primary Care Behavioral Health Initial Visit Consolation treatment record indicates that the Veteran had PTSD and that his traumatic experiences met the Criteria for A, B, C, and D.  

However, the Board finds this assessment of PTSD to have limited probative value since it is not clear if the health care provider making the assessments considered the Veteran's complete history as did the VA psychologist who conducted the June 2008 VA PTSD examination.  It is not clear if the health care provider considered the Veteran's verified in-service stressor event in addition to the traumatic events which occurred prior to active service and since active service.  The health care provider did not discuss the impact the pre-service stressor events may have on the current diagnosis of PTSD. 

The Board finds that the June 2008 VA examination report outweighs the November 2007 VA Primary Care Behavioral Health Initial Visit Consolation.  The June 2008 VA medical examination and opinion was based upon a comprehensive examination of the Veteran and a comprehensive review of the Veteran's psychiatric history and treatment records and evaluations.  The VA examiner considered the Veteran's psychiatric history, interviewed the Veteran, and reviewed his history of abuse in his childhood.  The VA examiner specifically considered whether the Veteran had a current diagnosis of PTSD that is related to the Veteran's in-service stressor event.  Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion was based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case. 

The Veteran himself asserts that he has PTSD due to the in-service stressor event.  While the Veteran is competent to state that he has observable symptoms, he is not competent to render a medical or psychiatric diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder).  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions.

The weight of the evidence shows that the Veteran does not have a current diagnosis of PTSD due to a verified stressor event in active service.  Accordingly, on this record, the evidence does not show that the Veteran has PTSD that was incurred in or is related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


